Citation Nr: 0703753	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-16 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative cervical spine disease with cervical spondylosis 
prior to February 12, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative cervical spine disease with cervical 
spondylosis from February 12, 2005.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
August 1968.   
His DD 214 reflects that he received a Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Prior to February 12, 2002, the evidence does not 
objectively demonstrate any orthopedic or neurologic 
manifestations of the veteran's degenerative cervical spine 
disease with cervical spondylosis.

2.  From February 12, 2002, the objective evidence 
demonstrates a 30 degree reduction of cervical function with 
repetition, with significant pain, weakened movement and 
excess fatigability.

3.  An April 2004 private neurology report indicates chronic 
cervical radiculopathic changes at C6-C7.

CONCLUSIONS OF LAW

1.  Prior to February 12, 2005, the criteria for entitlement 
to an initial compensable evaluation for degenerative 
cervical spine disease with cervical spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5293, 5295 (prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2006).

2.  From February 12, 2005, the criteria for entitlement to a 
30 percent evaluation for degenerative cervical spine disease 
with cervical spondylosis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5242, 5243 
(2006).

3.  The criteria for entitlement to a separate 20 percent 
evaluation for the neurologic manifestations of the veteran's 
degenerative cervical spine disease with cervical spondylosis 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Code 8510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2003, September 2003, October 2004 and September 
2006 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
provided in another September 2006 communication.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
affiliated with the claims folder.  Furthermore, the record 
contains the veteran's own statements in support of his 
claim, to include testimony provided at an October 2006 
videoconference hearing before the undersigned.  At that 
hearing, the veteran indicated that he sought private 
treatment for his low back shortly after service, but he 
appeared to indicate that such physician was no longer alive.  
In any event, he expressed his belief that records were no 
longer available.  For this reason, it appears further 
development to attempt to procure such records would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further regarding the duty to assist, it is observed that the 
veteran has not been afforded a VA examination with respect 
to his lumbar spine claim.  In this regard, the law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records do not 
reveal any complaints or treatment referable to the low back.  
Moreover, the post-service treatment records do not 
demonstrate lumbar disability until 2003, over 30 years 
following separation from service.  Under these 
circumstances, an examination is not necessary under 
38 U.S.C.A. §5103A(d)(2).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Increased rating- cervical spine

The veteran is claiming entitlement to an increased rating 
for degenerative cervical spine disease.  At the outset, the 
Board notes that an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, although the veteran's cervical spine 
award is effective August 2, 2003, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider any pertinent evidence prior to that 
date which is found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  Such amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

From August 2, 2003, until February 12, 2005, the veteran's 
cervical spine disability is evaluated as noncompensable.  
The initial award was assigned under Diagnostic Code 5293, 
which contemplates intervertebral disc syndrome.

Under the version of Diagnostic Code 5293 in effect during 
the period in question, 
it is noted that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the last 12 
months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 1 week during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for a compensable rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative changes of the 
cervical spine.  

One relevant orthopedic Diagnostic Code for consideration is 
Diagnostic Code 5290, concerning limitation of motion of the 
cervical spine.  Under that Code section, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the cervical spine.  In the present case, VA clinical record 
dated in April 2003 and August 2003 reveal complaints of back 
and neck pain.  However, such records do not contain specific 
range of motion findings as to the cervical spine.  Moreover, 
this information is not provided in any other medical 
evidence during the period in question.  

Based on the foregoing, then, there is no objective evidence 
enabling a finding of slight limitation of motion such as to 
justify assignment of a compensable rating under Diagnostic 
Code 5290.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford an increased rating here.  
However, there are no other relevant Diagnostic Codes to 
consider with respect to the orthopedic manifestations of the 
veteran's cervical spine disability.  Indeed, as there is no 
showing of vertebral fracture, Diagnostic Code 5285 does not 
apply.  Similarly, as the evidence does not establish 
ankylosis, Diagnostic Codes 5286 and 5287 are not for 
application.  

In light of the above then, a compensable evaluation for the 
veteran's orthopedic manifestations of his cervical spine 
disability is not warranted.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  

In the present case, an August 2003 VA outpatient treatment 
record noted that there was no neurologic deficit associated 
with the veteran's cervical spine disability.  Moreover, no 
other competent evidence during the period in question shows 
otherwise.  As such, a compensable evaluation for the 
neurologic manifestations of the veteran's cervical spine 
disability is not appropriate here.

In sum, neither the orthopedic nor the neurologic 
manifestations of the veteran's degenerative cervical spine 
disease warrant a compensable evaluation.  It can be 
concluded, then, without further analysis, that assignment of 
separate evaluations for such orthopedic and neurologic 
manifestations will not result in a higher combined 
disability rating than the one currently in effect.  As such, 
continuation of the single noncompensable cervical evaluation 
under the old version of Diagnostic Code 5293 remains 
appropriate.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  

The Board notes that the veteran's disability rating was 
increased effective February 12, 2005.  The Board will first 
determine whether a compensable evaluation is possible prior 
to that date, and then will examine whether a rating in 
excess of 20 percent is possible from February 12, 2005 
onward.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent evaluation is warranted where there 
is forward flexion of the cervical spine greater than 30 
degrees, but not greater than 40 degrees, or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with a loss of 50 percent or more of height.  
38 C.F.R. § 4.71a, Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242, for degenerative arthritis of the 
spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against a compensable evaluation for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  

Similarly, prior to February 12, 2005, the competent clinical 
evidence of record is against a compensable evaluation for 
the disability at issue based on the general rating formula 
for disease or injury of the spine, effective September 26, 
2003, for Diagnostic Codes 5237, 5238, and 5243.  Indeed, the 
competent evidence between September 26, 2003, and February 
12, 2005, fails to show limitation of motion meeting the 
thresholds for a compensable evaluation under the general 
rating formula.  In fact, no range of motion findings are 
noted in the treatment records during the period in question.  
Furthermore, the competent evidence during the period in 
question does not show pathology such as muscle spasm or 
guarding.  The evidence could be favorably construed as 
revealing localized tenderness, but the veteran's overall 
disability picture does is not commensurate with a 
compensable evaluation, for the reasons noted above.  
Moreover, in reaching this conclusion, the Board has 
appropriately considered additional limitation of function 
due to factors such as pain and weakness.  However, no such 
additional functional limitation has been demonstrated during 
the period in question.  

In sum, the evidence between September 26, 2003, and February 
12, 2005, does not warrant a compensable evaluation under the 
general rating formula for diseases and injuries of the 
spine.  However, it is observed that Note (1) instructs the 
rater to evaluate any associated objective neurologic 
abnormalities under an appropriate Diagnostic Code.  In this 
regard, it is determined that an April 2004 neurologic report 
indicated chronic cervical radiculopathic changes.  Numbness, 
tingling and burning were noted.  As such, the Board finds 
that the evidence reveals mild neurological manifestations.  

As the disability for consideration relates to the cervical 
spine, the relevant neurologic findings relate to the upper 
extremities.  Thus, diagnostic codes 8510-8519 are 
potentially applicable.  

The medical evidence indicates that the veteran's neurologic 
symptomatology affected C6 and C7.  As such, Diagnostic Code 
8510, regarding the upper radicular group, is found to be the 
relevant Code section under which to evaluate the veteran's 
symptoms.  That Code section affords a 20 percent rating for 
mild deficit involving either arm.  Thus, the veteran is 
entitled to a 20 percent rating under Diagnostic Code 8510 
for the neurologic manifestations of the disability at issue.

Effective February 12, 2005, the veteran is assigned a 20 
percent evaluation for his degenerative cervical spine 
disease.  In order to achieve the next-higher 30 percent 
evaluation under the general rating formula, the evidence 
must reveal forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
Diagnostic Code 5242, for degenerative arthritis of the 
spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

VA examination in February 2005 showed forward flexion of the 
cervical spine from 0 to 20 degrees.  Moreover, there was no 
showing of ankylosis.  The VA examiner did note significant 
incoordination and significant pain at the maximal ranges of 
motion.  There was also excess fatigability with use which is 
secondary to pain.  It was further noted that there was a 30 
degree loss of functional range of motion with repetition.  
Given that normal forward flexion is to 45 degrees, as stated 
by the examiner, the veteran's true range of motion when 
considering additional functional limitation is 15 degrees.  
As such, the Board finds that assignment of the next-higher 
30 percent evaluation is appropriate here.  In reaching this 
conclusion, the Board has also considered the veteran's 
complaints of neck pain as reported at his October 2006 
hearing before the undersigned.

While a 30 percent evaluation for the veteran's cervical 
disability is appropriate, assignment of the next-higher 40 
percent rating is not warranted.  Indeed, there is no showing 
of unfavorable ankylosis of the cervical spine, as is 
required to achieve a 40 percent rating.  

In conclusion, there is no basis for a compensable evaluation 
for the veteran's degenerative cervical spine disease prior 
to February 12, 2005.  As of that date, however, it is 
determined that a 30 percent evaluation is warranted under 
the general rating formula.  Moreover, it is determined that 
the veteran is entitled to a separate 20 percent evaluation 
for the neurologic manifestations of his disability, based on 
the findings shown in an April 2004 private consult.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Service connection for degenerative disc disease of the 
lumbar spine

The veteran is claiming entitlement to service connection for 
degenerative disc disease of the lumbar spine.  At the 
outset, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
MRI of the lumbar spine performed in June 2003 reveals 
lateral disc protrusion at L4-5 on the right, extending into 
the right L4-L5 neural foramen.  
Therefore, current disability is established and the first 
element of a service connection claim is satisfied here.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

Regarding in-service incurrence, the Board recognizes the 
veteran's October 2006 hearing testimony, in which he stated 
that he hurt his back in service when a tank he was on 
lurched and drove into a ravine.  As a combat veteran, the 
Board accepts his own assertions of this incident as 
consistent with his service as an armor crewman.  See 
38 U.S.C.A. § 1154(b).  Thus, the Board does not dispute that 
the veteran hurt his back in service.  However, because the 
service records themselves do not reflect any complaints or 
treatment regarding the lumbar spine, it cannot be concluded 
that any chronic lumbar disability was incurred in service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current degenerative lumbar disc disease 
is causally related to active service.  Indeed, while the 
veteran stated at his October 2006 hearing that he received 
medical treatment for his lumbar spine a few weeks after 
discharge, the first documented post-service demonstration of 
lumbar disc disease is not shown until 2003.  In the absence 
of demonstrated continuity of symptomatology, this is too 
remote from the veteran's separation in 1968 to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board acknowledges a January 2003 statement written by 
Dr. Robert L. Hartzell, M.D.  Dr. Hartzell reported that the 
veteran suffered from intermittent chronic low back pain that 
more than likely was due to his war injuries in Vietnam.  The 
Board observes that Dr. Hartzell did not indicate that his 
opinion was based on a review of the veteran's records.  
Indeed, it appears the opinion was based solely on the 
veteran's reported history.  In this vein, the CAVC has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Furthermore, the January 
2003 statement lacks probative value because Dr. Hartzell 
does not reconcile the fact that there is an absence of 
documented treatment for lumbar problems for over 3 decades 
following the veteran's separation from service.

In conclusion, the competent evidence fails to demonstrate 
that the veteran's currently degenerative lumbar disc disease 
is causally related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to February 12, 2005, a compensable evaluation for 
degenerative cervical spine disease with cervical 
spondylosisis denied. 

From February 12, 2005, a 30 percent evaluation for 
degenerative cervical spine disease with cervical spondylosis 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 

A separate 20 percent evaluation for neurologic 
manifestations of the veteran's cervical spine disease with 
cervical spondylosis is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


